Taking the floor for the first time before this Assembly, I should like first of all to reaffirm unequivocally that the nation of Upper Volta has with determination, side by side with all nations represented here, assumed unfailingly the common responsibilities incumbent upon us all not only to free humanity from the specter of war, but also to ensure for future generations a universe of justice and prosperity.
23.	But permit me first, Mr. President, to associate myself whole-heartedly with the extremely warm congratulations which have been extended to you already on the occasion of your election. The decision of the Assembly to entrust to you the conduct of our proceedings is a glowing tribute to your special qualities as a veteran diplomat, to all Africa and to the People's Democratic Republic of Algeria, your own country. Your considerable experience with the United Nations and the authority which is undeniably yours qualify you particularly to preside over the important discussions at this twenty-ninth session.
24.	We should also like to extend our warmest congratulations to the other officers. There is no doubt that the competence of the team which has been elected, together with its far-sightedness, wisdom and talent for conciliation, is for us a reassuring augury of success in our work.
25.	Our warmest thanks also go to Mr. Leopoldo Benites, who, throughout the last session and the sixth special session of the General Assembly, was the perfect incarnation of the wisdom and skill which made it possible to bring our work to a successful conclusion. We would simply like to say to him that his vast competence won him the admiration and sympathy of us all.
26.	My delegation would now like to pay a special tribute to the Secretary-General, Mr. Kurt Waldheim, whose role in the search for peace among nations and whose earnest desire to find solutions to the problems of the under-privileged countries have won him our admiration. We have seen in the areas concerned, wherever the circumstances have required, particularly in Africa, which is suffering from hunger, colonialism, under-development and racial discrimination, the Secretary-General contributing actively to the search for remedies for all these ills.
.27. Our family has just grown by the addition of three new Members. I should like to convey to them my warmest congratulations.
28.	My delegation also would like to mark enthusiastically the presence among us of the worthy representatives of the heroic people of Guinea-Bissau. The noble cause defended, at the cost of his life, with such intelligence, courage and perseverance by Amilcar Cabral, the work taken up by his brother Luis Cabral, have just been translated today into facts, to the great satisfaction of the whole of Africa and all freedom- and justice-loving nations. To our brothers from Guinea-Bissau, who have written, at the cost of their own blood, one of the most glorious pages in the history of African liberation, Upper Volta addresses here its warmest congratulations.
29.	We should also like to welcome the delegation of Bangladesh, which represents a nation whose courage and wisdom have always compelled our admiration. We are sure that its presence among us will contribute greatly to the solution of the many problems facing our world.
30.	Finally, I should like to express my warmest congratulations to the Prime Minister of Grenada and also to the important delegation he heads. We would ask him to be good enough to convey to the people of Grenada and to his Government our ardent wishes for peace and prosperity.
31.	The importance of this twenty-ninth session is obvious to all, because it is taking place at a very decisive cross-roads in history: It is taking place at a time when humanity is becoming aware of the precariousness of its existence, which seems every day to be threatened by a shortage of food, the constant dangers constituted by the arms race and bloody confrontations between certain nations, and by the fact, too, that it is becoming aware of the limits of our world, whose interdependence among its members poses a crucial problem of coexistence and tolerance.
32.	Moreover, this session is being held at a time when nations, great and small, are feeling the need to redefine the unequal relationships which have existed heretofore between them. In any case, the economic battle now being waged by the developing countries means that they are no longer prepared to remain the poor relations of development. The sixth special session of the General Assembly, the important resolutions on the new international economic order and the program of action which flowed from it, testify to the urgent need for such a change in international relations.
33.	But we do not expect miracles from this redefinition of international relations, just as it would be illusory to base a policy of national development on international aid, which is always fluid. The example of the struggle against under-development which we have been waging since independence has taught us this. It is with this background in mind that Upper Volta is now planning its battle for development.
34.	When at the time of independence young States had to gage for the first time the enormous responsibilities bequeathed them by the colonial Power, they found themselves coming to grips with problems which they had of course foreseen, but whose scope they had never been able to appreciate. At the same time, they were obliged, with extremely limited resources, to think out and resolve very complex problems such as the appropriate political and administrative organization, economic development education, and social structures.
35.	Faced with these problems of unprecedented complexity, the new Members of the United Nations family had to display a great deal of realism and wisdom, particularly in view of the fact that they were under-developed countries. They had to base their ideal on the great truth that any lasting development requires enlightened administration which shall be both honest and devoted to the common weal, and had to organize all their energies to undertake the most urgent research to ensure the welfare of the people. Administrative corruption, unjustified and prolonged idleness, favoritism, waste, ostentation and discrimination; all crowned by ignorance, were the worst evils which threatened these societies. Thus, from the very dawn of their independence, the new sovereign States needed a healthy state of mind directed to their national construction; in short, they needed a solid development ethic.
36.	But we must be honest and realistic, and recognize that, unfortunately, in such an important area as national development certain young States have not always been able to demonstrate that an ethical approach could bear the appropriate responsibilities and play its role in setting standards. The fault lay essentially with the new leaders, who then had to watch their countries suffer the consequences of their poor administration of public affairs.
37.	What has come to be known as the wave of military coups d'etat can be explained by the need for changes following a deterioration in domestic situations and the resignation of certain political leaders. In Upper Volta, the revolution of 3 January 1966 obeyed the same rule. In the face of the lack of consistency and the corruption of the politicians of the time, a popular movement transferred power to the army, the only force which at that time could defend the people against omnipotent leaders. Of course, this change of regime was quickly classed with the whole group of military coups d'etats which occurred, without any realization that it resulted solely from a contract between the popular masses and the army; the army had to restore order in public affairs, which had been seriously disturbed, and was sustained by the people in this work of rehabilitation.
38.	But whatever the resulting views and attitudes, nations of goodwill discovered with ever-growing satisfaction that on 3 January 1966 Upper Volta had gained a government and political leaders firmly resolved to prove that in the very important area of national development the ethical approach was to play its proper part to the full. The Government then undertook a vigorous effort to promote the harmonious development of the young Republic, involving the placing of the financial situation on a sound basis, the liquidation of the public debt, the restoration of confidence in the business world, the lowering of salaries, patriotic contributions and the reduction of State expenditures. In a short time the world witnessed with admiration the financial rehabilitation of Upper Volta.
39.	It is on the basis of these political and economic achievements that we have given Upper Volta democratic and parliamentary institutions permitting all shades of opinion a voice, so as to build a politically mature nation capable of undertaking the battle for development. But as the old adage says, "habit is second nature", for very soon the objectives of the revolution of 3 January 1966 were overlooked by the new leaders who had emerged from this new experiment. The result was a serious political crisis to which those who were anxious about the political future of the young State could net remain indifferent.
40.	At a time when our country was going through the most difficult period of its history, at a time when it had to face the terrible scourge of drought, and at a time when international public opinion was becoming aware of our tragedy and mobilizing resources in order to support our efforts, morally and materially, it was out of the question to allow Upper Volta to be labeled as irresponsible and to become enmeshed in useless internal dissension. The President of the Republic, the Chief of Staff of the Army, faced the following dilemma: either to allow the crisis to develop without hope of a short-term solution, with all the danger that this involved of dividing the country into two rival factions, and demobilizing energies meant for national development, or, taking seriously his role as arbiter, to intervene to save the institutions, to revive the confidence of the working people, and to recall the objectives of 3 January 1966.
41.	At a time when every nation is wondering about its future, at a time when economic uncertainty, the inexorable process of inflation and monetary disorder are monopolizing the attention of States and preventing nations from constructive activity and making reasonable provision for the near future, the choice was not in doubt. Taking seriously his role of guardian of the national security, the President of the Republic, General Sangoule Lamizana, put an end to all political machinations on 8 February 1974 by taking the decision to suspend the Constitution, to dissolve the National Assembly and to dismiss the Government. In their place there was installed the Government of National Renewal, composed of young civilians and soldiers known for their probity and their industry, and the National Consultative Committee for Renewal, composed of members from all social strata, whose essential task was constantly to remind the Government of the needs of the people.
42.	Of course, there are some who will regret that Upper Volta did not entirely meet the challenge of parliamentary democracy and a party system; others will take pleasure at seeing in these events a corroboration of their theses, which are based on simplistic premises. Be that as it may, we do not regret what we did. There was an urgent choice to be made, and in his statement of general policy the President of the Republic explained this choice as follows:
"The Army, without wishing to undermine democratic freedoms, could nevertheless not permit itself to play the role of an indifferent spectator at the execution, as it were, of our country for the sake of unreasonable respect for certain formulas satisfying to the mind but with pernicious consequences for everyone, when the application of those formulas was a threat to national cohesion."
43.	But in Upper Volta citizens have enjoyed the benefits of democracy and they want to keep them. That is why it was the more necessary to guarantee, in the new institutions, all the democratic freedoms which were so dearly won on the morrow of the revolution of 3 January 1966. Thus, 8 February 1974 marked a new stage in the awakening of the people of Upper Volta, because that was the historic date on which new institutions were established, designed not only to ensure the general mobilization of the working people but also, consequently, to make possible accelerated and more harmonious development: in other words, Upper Volta was entering the era of renewal.
44.	But what is this renewal of Upper Volta? Renewal means the end of the epoch of politicians outbidding each other, when demagogy was the only weapon in the battle for power. It also means the end of collective resignations. Finally it means the establishment of a true national development policy in the political, economic and cultural fields, all aimed at remodeling the face of Upper Volta in a way designed to promote its identity. In the final analysis, renewal is as much an ethical approach as it is a program.
45.	In a speech made on 23 February 1974 General Sangoule Lamizana laid down the major guidelines for this new program of action. He said:
"We must do everything we can to shake off this apathy and to awaken the citizens of Upper Volta so that they may rediscover their vitality and all the forces of the richness of their spirit. It is on those terms that we shall be in a position to present a better front in the struggle to bring remedies to bear for the lack of technical and financial resources, within the limits of our possibilities, in order to pursue a policy of social promotion, which remains to be defined, to rethink our educational system, the in-adaptability of which leads more to failure than success and leaves on the street corners a potential for protest, to define a policy of industrialization in keeping with the interests of the nation, and to develop the cultural riches of our national heritage, which have hitherto been insufficiently developed -in a word, to conceive and undertake action designed to ensure economic development and the cultural and social promotion of the Upper Volta nation."
46.	Renewal is, therefore, first of all a policy of our whole means, a policy essentially based on unity, work and justice. However, we are very well aware that in spite of all our good will this threefold national policy is not enough. As the President of the Republic stated in his guidance speech of 23 February, "However determined it is to succeed, Upper Volta cannot by itself overcome all the numerous difficulties it faces".
47.	That is why the foreign policy of our country is intended to be at the same time the indispensable complement to its development efforts. That foreign policy is based essentially on the following fundamental principles: mutual respect for sovereignty and territorial integrity, as defined in the charter of the OAU and the Charter of the United Nations; non-intervention in the internal affairs of other States; non-alignment; and equality and reciprocity in international relations.
48.	The assistance given to Upper Volta by friendly nations and international organizations is an indispensable adjunct to our plan of action. Let us therefore take this opportunity to pay ? tribute to all States and international organizations which have understood the encouraging meaning of friendship in the painful hours through which our country has been living, for, as is known, Upper Volta and the other countries of the Sahel are suffering from an unprecedented drought which has dealt a mortal blow not only to their economies but also to their peoples. From this very rostrum the President of the Republic, General Sangoule Lamizana, had occasion to refer to this matter in a previous session [2145th meeting]. Furthermore, the Secretary-General, Mr. Kurt Waldheim, realized this when at Ouagadougou in February 1974 he made an appeal for assistance for the people of the Sahel, threatened with famine.
49.	The upsurge of solidarity demonstrated on that occasion gives us grounds for believing that it is pos-sible to create a unitary world on condition that all States and the whole international community are now aware of the solidarity of a world the limits of which are becoming ever clearer each day. That co-operation and international solidarity are the fundamental options of our Government of National Renewal. That is why Upper Volta has absolutely undertaken to work for integration -national, regional, continental and world integration. A land-locked country, it stands only to gain by such a policy, and it is in that conviction that one must seek the reason for our membership of various regional and interregional organizations. It is our view that that was in the minds of the States that created the United Nations itself. In creating the United Nations and becoming Members of the Organization we have undertaken the solemn responsibility not only to coexist in peace and brotherhood but also to seek ways and means of achieving a rapprochement among nations and effective solidarity.
50.	It is also in that sense that from the very beginning we were the active militants of African unity represented by the great organization which is known to all. We intend to remain in that attitude, for we have placed too much hope in that organization to be disappointed; but we are convinced that with imagination it will be possible to find ever more original solutions to the problems of Africa. The struggle for African independence, the battle for economic development, the sheltering of the continent from the bloody upheavals of the modern world, political and economic integration -those are the subjects that concern us. This is indeed a program, is it not?
51.	It is, finally, in that sense that Upper Volta has adopted the ideas of non-alignment, the outlines and contours of which the distinguished President of this twenty-ninth session has so ably described to us at the outset of our debate [2233rd meeting]. By sup-porting non-alignment, Upper Volta intends to reject the system of blocs and spheres of influence, while committing itself to finding original solutions to the many problems that beset us.
52.	Extraordinary and varied discoveries have made it possible to provide our world with thousands of amenities, commodities and comforts, and it seems to us that we need only to enjoy in peace all this storehouse of wealth in order to live a better and happier life. Unfortunately, for more than 30 years -and this is indeed strange logic -we have been fighting each other. More than 50 wars have shaken and still share the entire world.
53.	Today, at Che opening of this session, we are compelled to note that the analysis of the state of affairs in the world does not allow us to take too optimistic a view, although there are some glimmerings of hope on the horizon.
54.	True, the trend to dialog that has emerged over the past few years has continued. Bilateral con-tacts and multilateral meetings, even if they have not always produced the happy result's that we had expected, nonetheless are encouraging signs of detente and represent a lessening of tension in various regions of the world. True, in Europe the Quadripartite Agreement on Berlin, the Geneva Conference on Security and Co-operation in Europe, the Paris-Bonn rapprochement, and the normalization of Germano- Czech relations are on record to show us that with a bit of goodwill it is possible to cast down the barriers of centuries-long prejudice. True, agreements on the separation of the forces confronting each other in Sinai and on the Golan Heights have been signed, thus making it possible to take a step towards the settlement of the conflict of the Middle East. True, the Organization is tending increasingly towards universality through the admission to its midst of new States. But what is all this in comparison with the sombre background against which these events stand?
55.	Throughout the world, tragedies are still being enacted, spreading suffering, mourning and ruin among innocent peoples. It is an irony of fate that it should be the peoples of the poorest regions who meet death so tragically. But can one really talk about fate when one knows that in this cruel game all the strings are in a few hands that manipulate them as they wish?
56.	And above all, there is the tragedy of colonialism and apartheid.
57.	It is with unparalleled delight that all peoples that love peace and freedom have welcomed the overthrow of the centuries-old dictatorship that ruled the Portuguese people. This delight turns to rightful pride when we recall that it was as a result of the combination of popular forces, both African and Portuguese, that the foundations of that dictatorship were shaken. In Africa as in Portugal, hope has been born. The most recent statements of the Portuguese Government, in any event, allow us be optimistic about the future. In his statement of 27 July 1974, did not General de
nola say that Portugal was ready to entertain all initiatives for the preparation and implementation of the process of decolonization in Africa, involving the immediate acceptance of the right to political independence?
58.	The agreements of Algiers and of Lusaka, fortunately, confirmed this hope, thus making it possible for the people of Guinea-Bissau to accede to full and complete independence and for the hostilities in Mozambique to cease. The democratic course on which Portugal has now decided to embark is of a sort to defuse the political atmosphere and to make a considerable contribution to peace. Through the voice of my delegation, Upper Volta wishes to pay a special tribute to the fine understanding of the Portuguese people and to the political courage and foresight of its new leaders.
59.	Moreover, we hope that the Portuguese people, having uprooted fascism in its country, will better understand the position of our brothers who live in South Africa and in Rhodesia, and that it will convince the Portuguese Government to change its attitude towards the policies of South Africa and Rhodesia, which it should oppose, as was decided by all the nations that love peace and freedom.
60.	However, the international community must remain vigilant. We must not accept any solution in the newly independent Territories that represents only a poor and lopsided compromise. Full and complete independence should be granted to all African Territories under domination. Nor will we accept a Rhodesian-type solution whereby a minority of white settlers tries to confiscate power for their sole benefit, as has already occurred in certain attempts. 
61.	As we know, indeed, in Rhodesia and South Africa a most abject and despicable lack of under-standing continues to be displayed; I refer to racism and the policy of apartheid. In this connexion, as we address the entire world from this rostrum, let us also remember that today, 2 October, is the anniversary of a person who, throughout his life, was the incarnation of the soul of the movement for national independence in his country and who founded his actions on the principle of non-violence. I am referring, of course, to Mahatma Gandhi. It was he who was the first to rise up and rebel against the cruel practices of the South African Government. Let us recall that he led a movement to improve the lot of colored people in South Africa even before he launched the civil disobedience movement in India to obtain the freedom and independence of his country.
62.	Moreover, ever since India raised this question in the United Nations in 1946, almost every Member of the Organization, including the allies of South Africa, has severely denounced the shameful and ignominious policy of apartheid. In the midst of this twentieth century it is inadmissible that peoples who call themselves civilized should support and nurture the folly of a concept of inequality among human beings. The hateful policy of apartheid practiced by the Fascist authorities of Pretoria, and by those who slowly but surely are imitating them, does honor neither to so-called civilized peoples nor to our age. My delegation hopes that this twenty-ninth session will not only condemn once again this policy of subjugation of man but will try to find the best means of putting into effect the decisions taken by the international community on this question.
63.	In Namibia the United Nations has a special responsibility to the extent that legally this Territory should be administered by the Organization pending its accession to independence. Upper Volta will continue to support the efforts of the United Nations Council for Namibia to discharge the task entrusted to it by the Assembly.
64.	In any event, it should be known that if a satisfactory solution is not found to the problems of the African subcontinent within a few years, this region will be one of the hottest spots on the globe. A bitter struggle will be waged there and no one yet can know who will win and who will lose. What we can say is that the inhabitants of the region, be they black or white, will have to pay heavily for this. If it is true that might can prevail over right for a certain time, it is equally sure that this cannot go on indefinitely.
65.	Our era is witnessing also the tragedies of brothers who are enemies. Thus the Middle East is still a serious source of concern to the international community, particularly at a time when a crisis has just erupted in Cyprus. If we are not careful, that tinder box will explode one day and endanger our entire world and its precarious balance.
66.	The latent state of war between Israel and the neighboring Arab countries has commanded the world's attention for some time now. Despite individual and collective efforts, no final solution has yet been found. Despite all the resolutions that have been adopted, and particularly Security Council resolution 242 (1967), a latent situation of war continues to exist.
67.	We should like to state here once again, first, that all the States of the region have the right to exist and the right to their territorial integrity; secondly, that occupation or acquisition of territory by force is inadmissible; and thirdly, that the fundamental rights of the Palestinian people must be taken into consideration. Those are the three conditions for the establishment of a just and lasting peace in the region.
68.	We are happy to note that during the past year a few glimmerings of hope have emerged that have rekindled our faith that a settlement can be found. Indeed, the international community's efforts have succeeded in achieving, in 1974, a cease-fire and a disengagement of forces between Israel on the one hand and Syria and Egypt on the other. Moreover, the Geneva Conference could be the appropriate framework in which to lay a basis for negotiations between the parties. We hope that that Conference will resume very soon, for if we take advantage of the chances for peace discernible on the horizon, there may be some grounds to hope for good results.
69.	But so far the Middle East problem has seemed to concern only two parties: Israel and the neighboring Arab States. But there is a third party, which should be regarded as the most deeply concerned: the people of Palestine. It is not possible to imagine any solution to the Middle East problem that does not take into account those very people who are the essential issue. For its part, Upper Volta has always stated that a final solution to the Middle East problem must in one way or another proceed on the basis of a recognition of the legitimate rights of the Palestinian people, rights that would enable them to inhabit their land and prosper there.
70.	The inclusion of the Palestine question in the agenda is likely to enable us to discuss that problem seriously and not as a tangential issue, as has been done heretofore. We think that these discussions should lead to the emergence of a clear position which would make it possible to find a final solution.
71.	Today a serious danger is also to be discerned in Cyprus, for the struggle being carried on in that island threatens not only its security but also that of the international community. The coup d'etat carried out there created a new source of tension in the Mediterranean area. As members well know, the consequences were not long in emerging: Greeks and Turks began to fight each other, and the confrontation between the two communities went far beyond the expectations of those who had been moving them around like pawns on a chess-board. Indeed, the implications of the Cyprus situation have become so numerous and so wide-ranging that, in view of the disruption caused by the coup d'etat, the forces involved could not but react, knowing full well that, unfortunately, in our world, a fait accompli can create rights.
72.	Obviously the situation created in Cyprus has introduced a new factor that has not simplified the Middle East problem; it raises even more acutely the question that was already of serious concern that is, the security of the Mediterranean region. We appeal to all the parties concerned to abide by the Treaty of Guarantee, signed at Nicosia on 16 August 1960, which guaranteed the independence of the island, and we call upon them to work to normalize the situation, in accordance with the Security Council resolutions on the subject.
73.	We find too that in Asia, Viet Nam, Cambodia and Korea continue to be dangerous areas of tension. Despite the 1973 Paris agreements, peace has still not come to Viet Nam. It is for us to ensure that all the parties fully and immediately abide by all the provisions of those agreements. But, we may ask, what kind of peace, when in Cambodia—Viet Nam's neighbor everything still remains to be done. That country, which formerly was peaceful under the leadership of Prince Norodom Sihanouk, who practiced a policy of non-alignment, today has suffered the fate that was meted out to Viet Nam. War has been brought to that country against the will of the people, who have undertaken to struggle in order clearly to show that if there is one course that their leaders should follow, it is that which they themselves have spelled out, and not one dictated from abroad. In any event, we can only note the rallying of the Khmer 'people around the person of Prince Sihanouk'. The Royal Government of National Union of Cambodia, which he leads, is already administering the largest part of Cambodian territory. Hence, it goes without saying that it is the representatives of that Government who should represent Cambodia here. The choice that Upper Volta has made of recognizing that Government as the only legitimate one reflects our desire for peace and non-alignment and is also a clear condemnatory of foreign intervention in any country.
74.	There is also, of course, the Korean problem. At the twenty-eighth session Upper Volta supported the consensus on the Korean question1 in the firm hope that the contacts that were beginning between the two parties, following the joint communique of 4 July 1972, would achieve tangible results.
75.	The Organization has a mission in Korea: it is to create by peaceful means a unified, independent and democratic Korea. The United Nations Commission for the Unification and Rehabilitation of Korea, whose terms of reference were to create conditions likely to promote that unification, has not accomplished the task assigned to it. What is e/en worse, it has always been opposed by one of the parties involved. The dissolution of that Commission, which we have always recommended, would encourage the two parties to meet. For we think that, in the final analysis, the solution of the Korean prob-lem must be a Korean solution*
76.	Very fortunately, Upper Volta has relations with the two parties. We believe, and we wish to state this cldarly, tbit the Korean people, despite the many handicaps resulting from so many years of war and tension and political ups and downs, are sufficiently mature today to choose their own course.
77.	While avoiding the dictating of a code of conduct to the two parties, our sacred duty is to help them to achieve the reunification they are both actively seeking. But if that reunification is to be effective and above any kind of suspicion, it must be carried out by the Koreans themselves, free from any foreign influence or intervention, and particularly through the withdrawal of foreign troops stationed there under the United Nations flag.
78.	There is, finally, the tragedy of the arms race, whose principal participants are the super-Powers.
79.	Every year the Assembly discusses the problem of disarmament; and this discussion clearly reflects a major and legitimate concern. But it must be recognized that in this issue some discouragement and lassitude have crept in in view of the paucity of the results achieved up to now. Meanwhile, some countries are continuing to develop and to perfect quantitatively and qualitatively the most formidable weapons, and the small States are entitled to ask themselves -and not without fear -for what ultimate use these weapons are intended.
80.	At the Fourth Conference of Heads of State or Government of Non-Aligned Countries, held at Algiers in 1973, those countries worked out quite clear conditions for the solution of this problem: the dissolution of military alliances born of the cold war; the dismantling of all military bases throughout the world; the creation of zones of peace in the various regions of the world; and the convening as soon as possible of a world conference on disarmament with the participation of all States.
81.	For we may be sure that in order to dissipate the threat which hangs over our world, we will have to have general and complete disarmament, which should be the object of serious discussions among all countries. Just so long as the problem remains the exclusive concern of certain great countries and at the level of club discussions, we fear that no serious solution can be found.
82.	Moreover, what we are concerned about is collective security. Whatever precautions one may take, the catastrophic effects of a nuclear bomb will transcend all frontiers. Our planet at the present time is vacillating between fear and hope: the fear of one day seeing the world engulfed in flames, and the hope that millions of human beings place in the development of international solidarity. The central feature of the existence of our generation need not always be this perilous course along the narrow corridor which separates fear from hope. We should think about this carefully.
83.	But the survival of our civilization is not only threatened by the arms race, it is also threatened, perhaps even more so, by disparities in economic development. In this area, the developing countries are chiefly responsible for making the necessary effort. Unfortunately, in many sectors their effort meets with failure because of external forces which are completely beyond their control.
84.	The world's economy is still prey to convulsions which have been occurring now for nearly a year. These upheavals have already prompted the wise and timely initiative of President Boumediene that led to the convening of a special session of the General Assembly. In our opinion the sixth special session was crowned by brilliant success, the impact of which will be revealed over the years. Upper Volta considers that it is particularly appropriate to emphasize the emergence of new fundamental principles which, if accepted by the international community, will constitute a further milestone towards a new era of more equitable and more consistent partnerships. The Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-VI)] and the related Program of Action recognize the right of each State to adopt the economic and social system that it deems the most appropriate for its own development, to establish full permanent sovereignty over its natural resources and all its economic activities, including the right to nationalize industries and to restore and fully compensate for the exploitation and depletion of natural resources. That is one step forward towards a world economy based on a balance between the interests of all parties. The political sense and understanding of all will be judged according to how realistic they are in their resolute commitment to the attainment of those new horizons that promotes greater justice for all.
85.	All these new elements should have created a better economic climate on the international level. However, we are compelled to realize that our ills still beset us.
86.	With respect to commodities, Upper volta has always most firmly supported the efforts of the developing countries to commercialize their raw materials; we have done this at all international economic conferences and we intend to continue, for the demands of the third world for remunerative prices are timely and will make a decisive contribution to the introduction of a new international economic order which should not remain a dead letter.
87.	That is why Upper Volta was pleased at the perceptible improvement in the terms of trade for the exporters of a limited range of commodities. Unfortunately, the general picture still leaves much to be desired, in particular for the African countries whose exports encounter very little elasticity of demand.
Serious efforts should be made to reach a new inter-national agreement on coffee. With respect to cocoa, we support the legitimate claims of the producers, who feel that the range of prices fixed by the 1972 Agreement should be readjusted; these prices should be raised, duly taking into account the facts of the present-day markets.
88.	We are gratified at the progress achieved with regard to a certain number of other products exported by the developing countries, owing to a resumption of the demand for industrial raw materials and to the upsurge in the economy in the industrialized countries.
89.	My country's position regarding oil cannot be different from that taken with respect to other commodities. We should remember that oil is a non-renewable resource. It is in terms of price of this commodity and its availability that the present producer countries can promote their economic and social development.
90.	The impact of the rise in prices of petroleum products on the economies in the developing countries is a problem which cannot be solved by a readjustment of the level of prices as they stand now; this is neither realistic nor desirable. In our opinion the solution would lie in the direction clearly pointed out by the General Assembly at its sixth special session, namely, by the taking of special measures in favor of the countries most affected to enable them to maintain their imports at desired levels. But the measures envisaged will be doomed to failure if the developed countries do not take action against the new situation created by the price of industrial products; indeed, the increase in the price of these products is completely out of proportion with the increase in the price of petroleum.
91.	The price escalation thus set off by the developed countries and their multinational companies is an argument in favor of an immediate definition of the relationship to be established between the prices
. of raw materials, manufactured and sen i-manufactured goods exported by the developing countries and the prices of industrial products, means of production and equipment imported by the third world. The establishment of such a relationship would guarantee to the developing countries the equivalent of the true value of their raw materials.
92.	Upper Volta wishes once again to express its gratitude to the international community, both countries and public and private organizations, whose moral and material support, given so generously, has made it possible to limit the consequences of the natural disaster that has so sorely tried all the peoples of African Sahel. In particular, we should like to thank the Secretary-General and all his colleagues for their tireless efforts to mobilize international public opinion and help for the people of the Sahelian region.
93.	However, there is still much to be done to enable Africa's Sahelian region to regain the pace and level of production it enjoyed before the disaster. The restoration of productive capital requires that the countries of the Sahelian region and the international community make an increased effort, in keeping with the scope and range of the disaster that must be corrected. As we have already said, means of production must be repaired and improved in order to make it possible for them very quickly to reach a development level that will protect them from such calamities.
94.	To that end, it is essential that international assistance should be reinforced and pursued in pro-grammes ranging over a number of years. We are bound to observe that nothing has been done so far in respect of financing medium- and long-term projects worked out by the countries victims of the drought. Those projects are lying in desk drawers for lack of resources. The hopes they aroused have not been fulfilled, since those projects have called for investments of the order of $1,000 million. It is hardly necessary to emphasize the incalculable consequences of such indifference in the face of the requirements of those countries in their efforts to bolster their economies.
95.	My delegation believes it is time to draw to the attention of the international community the encroachment of the desert, which has caused lasting damage to the environment not only in Africa but also on other continents. This phenomenon calls for urgent and concrete action at the world level.
96.	As the Secretary-General stated at his press conference in Ouagadougou in February 1974, "In less than 50 years from today, perhaps by the end of this century, the encroachment of the desert threatens to wipe off the map three or four countries of Africa".
97.	The drought seems to have struck everywhere. According to some meteorologists, climatic conditions will continue to be bad for some lime to come. Apparently a band of dry areas is being formed, and is spreading from the southern Sahara to northern China. Deserts and shrublands are spreading in the southern hemisphere. As evidence, let us note that the drought has also affected Nigeria, the United Republic of Cameroon, the Central African Republic, Guinea, Zaire, Angola, Kenya and the United Republic of Tanzania. The level of underground water shows a constant decline. Lakes are progressively drying up, and wells must be driven to depths as great as 200 metres. In Asia, regions that were formerly fertile have been struck by drought, and the monsoon rains have been falling into the sea.
98.	In our opinion, it is urgent that the United Nations should convene an international conference in order to record and analyze available data in respect of scientific knowledge on the process of desert- encroachment and work out a world plan of action to fight against it through water-level research and tests on forest resources that may be adapted for this purpose, the regeneration of grazing land, and so on.
99.	Such a conference could be preceded by regional and subregional meetings, Within that framework we could schedule an African regional conference, including all the countries bordering on the Sahara, which would bring together the countries of the Sahelian region as well as the Sudan, Ethiopia, Somalia, Nigeria, the Central African Republic, Algeria, Tunisia and Morocco. The preparatory work for such a conference could be entrusted to the United Nations Environment Program, which would report back to the General Assembly at its thirtieth session through the Economic and Social Council.
100.	Without such an over-all approach, any solutions one might be tempted to prepare at the national level would be doomed to failure. Indeed, as the President of Mexico said in his statement at FAO Headquarters on 9 February 1974:
"Soil erosion on a planet the limits of which are henceforth dramatically clear to us constitutes one of the major questions of our time which cannot be settled except within the framework of a supra-national organization. The investments required for this purpose are, without doubt, far beyond the means of most countries, which for that very reason should support programs of common interest. There is nothing impossible about that task. We know that armaments are now costing the scandalous sum of $22,000 million annually, whereas in 1972 the developing countries received, in the form of governmental assistance, only $8,600 million, or precisely half the amount that was decided upon as part of the United Nations Program."
101.	The difficulties encountered in these last two years make it essential for the entire international community to examine its conscience. That is essential if there is to be a fair solution to the problem of food production. Indeed, we are not proceeding towards famine, as Rene Dumont has said; we have already reached that point, and it remains to be seen whether the world wishes to cope with this problem before any possible solution is ruled out because appropriate action was not taken in time.
102.	In the past six years the increase in world food output has been approximately 2.6 per cent. It will reach 3.7 per cent in the next decade. In 1972, the world output of cereals amounted to 1,200 million tons, the annual rate of increase ranging around 30 million tons.
103.	From 1959 to 1969, food production per capita for all of the countries of the third world remained more or less stagnant, the progress of a few being offset by the lagging of others. From 1969 until today, the general trend has been backwards. Per capita output has not ceased decreasing in the Sahelian region, in Latin America and in Asia, where the "green revolution" has not achieved the goals hoped for it.
104.	Grain production in Africa was on the order of 34 million tons, or 97 per cent of total consumption. Over the past 10 years, output has increased by 2.6 per cent per annum, and it is estimated that it will amount to 50 million tons in 1985. But let us be clear and realize that if the world is threatened with famine it is more because of squandering by the wealthy than overpopulation in the third world.
105.	In North America grain consumption is 1.8 tons per capita per annum; in the Soviet Union 1.4 tons; one ton in the member countries of the European Economic Community; whereas in India it is only one ton for seven persons; and in the other developing countries one ton for five persons. Thus it is clear that the impact of population growth in the developed countries entail the consumption of the world's resources at about two and a half times the rate re suiting from the impact of population growth in the third world.
106.	Hence the third world runs the risk of having to import 85 million tons of grain in 1985 -or close to the maximum of what the developed countries will be able to supply them with- if the latter do not agree to reduce their meat consumption. Indeed, as shown by Rene Dumont, the livestock of the developed countries in 1973 consumed 380 million tons of grain and fodder -or a thousand times more than the developed countries gave to the Sahelian region. Let us recall that the grain shortage in the Sahelian region amounted to 800,000 tons in 1973, and has reached 1,230,000 tons in 1974.
107.	The Director-General of FAO has already repeatedly warned of the seriousness of the situation with regard to the world's stockpiles, which have fallen to 105 million tons, their lowest level in many years. We will of necessity have to double food production in the next generation, if only to maintain the present inadequate rate of per capita food supply.
108.	The present shortage has led to a tripling in the cost of corn and other grains, thus placing them beyond the means of the least favored nations. Indeed, in 1973, the developing countries received only 5 million tons of grain from the developed countries, as against 10 million tons in 1972. Those same developing countries had to spend $10 billion in 1973 to import their grain, as compared with $4 billion in 1972.
109.	The World Food Conference offers the desired framework for the search for appropriate solutions to cope with the shortage and the production slow-down.
110.	The substantial increase in food production in the developing countries requires action in four fundamental directions: increased investment, the avail-ability of loans, research on adaptation to new conditions, and rural development. But it is the developed countries that must provide the extra measure of indispensable technical and financial assistance.
111.	Experiments carried out in certain developing countries, particularly in Africa, have shown that it is possible to triple, and even quintuple, agricultural output in most developing countries by a rational use of phosphate and nitrate fertilizers, which are the most important elements in food production.
112.	Unfortunately, with the demand for food-stuffs growing because of the growth in population and personal revenue, nitrate fertilizer producers have not been able to meet the demand. It is even expected that prices will remain high after supply has caught up with demand, because of the cost of the raw mate-rials involved in this process. Hence there is every reason to believe that fertilizer needs will reach extraordinary levels towards the end of this century.
113.	For all these reasons, the developed countries should take immediate and positive action to heed the appeal for setting up a common fertilizer stockpile fund; they should make substantial contributions to that fund, while at the same time significantly in-creasing their exports of fertilizers and pesticides to the developing countries, and at prices duly reflecting the serious balance of payments deficits of the developing countries. The developed countries, moreover, should supply the developing countries with the necessary financial and technical assistance to enable them to make full use of their present productive capacity. The World Food Conference should similarly prepare a plan for the international management of stocks in order henceforth to avoid the tremendous fluctuations in prices and supplies which occurred, for example, in 1972-1973. The developed countries should undertake to make a serious contribution to the financing of strategic food reserves designed to offset shortages and the effects of natural disasters. Such stocks should be held in the developing countries to reduce maintenance and transportation costs. It is by such measures that development assistance can finally achieve its goal.
114.	As you know, the general climate of development assistance has continued to deteriorate. Public assistance for the development of member countries of the Development Assistance Committee of the Organization for Economic Co-operation and Development has shown a drop in real terms and as a percentage of the gross national product. Accordingly, for all those countries the percentage of the gross national product devoted to government assistance fell from 0.34 per cent in 1972 to 0.30 per cent in 1973, even though the International Development Strategy for the Second United Nations Development Decade had established a target of 0.7 per cent [see resolution 2626 (XXV), para. 43]. Total contributions, including export credits, loans, private investments and donations from benevolent organizations, amounted to 0.78 per cent of the gross national product, the same percentage as in 1972.
115.	In quantitative terms, the volume of government assistance for development rose 9 per cent in 1973, from $8,700 million to $9,400 million. However, allowing for exchange rate fluctuations and the effects of widespread inflation, aid from the developed countries dropped by approximately 6 per cent in real terms, representing a 30 per cent decline compared with 1963. It is worth noting that the element of aid generosity did rise from 84 per cent to 86.7 per cent between 1972 and 1973. On the other hand, the proportion of that government aid to the total net contribution of financial resources fell from 44 per cent in 1972 to 39 per cent in 1973.
116.	In the face of the present economic situation, it is essential and indeed urgent for all developed countries to commit themselves resolutely to maintain the quantity and quality of their government assistance and to meet the goals set within the timetable established by the International Development Strategy, particularly with respect to assistance to those countries most affected by the present crisis. An appeal should be made to the developed countries to live up to their commitments and make a substantial contribution to restoring the resources of the AID Program and to UNDF, which plays a remarkable role in respect of technical assistance and pre-investment.
117.	With respect to the international monetary system, we are obliged to note also that restoration of monetary stability does not seem to be in sight yet. It is essential that member States of IMF should consider all necessary measures to put an end to the activities of international speculators, whose manipulations condemn us to ever-increasing fluctuations that dangerously dislocate the fragile economies of the developing countries.
118.	Inflation continues its corrosive effects and it is more necessary than ever to combine every effort to strangle inflation; if we do not do this, the export earnings of the developing countries will continue to be drained off towards the developed countries for the purchase of industrial products at exorbitant prices. In almost all of the developed countries the rate of increase in prices was between 9 and 15 per cent in 1974. Some of them have already reached the level of 20 per cent. The over-all rate of inflation in the developing countries must inevitably limit their payments capacity and possibilities of acquiring a public debt.
119.	With respect to the reform of the monetary system, there are grounds for satisfaction in the modest progress accomplished by the IMF ad hoc Committee on Reform of the International Monetary System and Related Issues, and in particular its decision to define the "unit" of the future monetary system, in terms of special drawing rights, on the basis no longer of gold or the dollar but rather on a "basket" of several currencies, each with a given weight. The definition of this new world monetary unit will gradually lead us to give gold and the dollar their proper place in the future monetary system.
120.	In any case, my delegation feels that the framework for discussion and negotiation should provide for greater participation by the developing countries through their specially appointed representatives. We think that the new system will be very short-lived if it does not draw the necessary lessons from the erosion and downfall of the old international monetary system. The new system should take due account of the needs and concerns of the developing countries, in particular through the long-awaited setting up of a link between the special drawing rights and additional financing for development.
121.	The industrial growth of the developing countries has continued to be characterized by considerable fluctuations, and by the inability of these countries to achieve sustained and continued progress. The fundamental reason for this is the instability of world trade, with sharp rises in the prices of industrial raw materials, as well as intermediary products and capital goods imported from the developed countries.
122.	The industrialization strategy founded on import substitution applied by many of the developing countries gave rise to an industrial structure dependent on imports from industrial countries, which has served only to perpetuate the subjugation of the third world.
123.	The Second General Conference of the United Nations Industrial Development Organization [UNIDO] will provide an opportunity for an examination in detail of the substantive problems which are frustrating the efforts of the developing countries to provide themselves with an industrial infrastructure. That Conference will have to give due consideration to the measures in favor of the least developed of the developing countries. It would be well to implement the recommendations already formulated within the framework of the special measures, as recommended at the time of the second Conference of the African Ministers of Industry. As of now, we should adopt new industrial growth targets for the least developed countries, as recommended in the relevant provisions of the Strategy. In addition to the objective of a 6 per cent annual growth in gross domestic product and an 8 per cent growth in the manufacturing sector, the Strategy recommends a higher target of 7 per cent for gross domestic product and 10 per cent for the manufacturing sector of the least developed countries.
124.	In the field of transport, Upper Volta has suffered seriously from the consequences of the almost continuing rise in the cost of transit and in maritime freight rates. In 1972, additional transport costs rose to almost 20 per cent of the value of our imports and 10 per cent of the value of our exports. The additional costs, due to our lack of a coastline, are estimated at one third of the assistance deceived in the form of gifts. Since the crises of 1973-1974, transport rates have increased between 15 and 30 per cent; thus one third of the cost of certain mass consumption goods reflects transport costs.
125.	Upper Volta welcomes the adoption, on 6 April 1974, of the Convention on a Code of Conduct for Liner Conferences. This Convention is very timely, and should put an end to methods of decision-making which have become absolutely intolerable for the developing countries: the absolute secrecy surrounding the establishment of freight rates; the arbitrary raising of the general level of freight rates without prior notice; and the inability of Governments or the competent authorities to intervene to safeguard their trade interests. For a country like our own, which is already beset by appalling difficulties, the transport problem gave an added dimension to those difficulties. That is why we would have hoped that the Convention would deal more explicitly with the granting of special freight rates favoring the exports and imports of the developing, land-locked countries.
126.	However, at the present stage of developments in this area, Upper Volta is prepared to support the provisions contained in that Convention, in the firm hope that the specific concerns of the land-locked countries will be duly taken into account at the first conference to revise that Convention, and in the instruments of application or any other instruments that may be adopted in this field.
127.	Upper Volta has devoted special attention to the Third United Nations Conference on the Law of the Sea, held under the auspices of the United Nations at Caracas from 20 June to 29 August 1974. In this general effort to codify a new legal order, our position continues as always to be guided by General Assembly resolution 2749 (XXV) of 17 December 1970, declaring the sea "the common heritage of mankind". That is why we firmly support the principle of the establishment of an international authority representing all the States which would undertake the exploitation and direct management of the resources of this heritage on behalf of all mankind; the resulting benefits should be distributed equitably among States, with due regard for the needs of the developing countries, particularly the land-locked countries, which should be given special treatment. We must ensure that history does not repeat itself, and that we do not replace an unjust system by a new system that is even more unjust, where the costs would be paid only by the poor countries. For this reason, with a view to justice and equity, the land-locked countries should be given the greatest possible guarantees, based on the following minimum priorities: the right of access to the sea and the zone of the sea-bed; and the right to transit without restriction or discrimination on the part of the transit country.
128.	The entire world is awaiting the forthcoming session in Geneva of a new conference on the law of the sea to enable all countries, large or small, land-locked or coastal States, to profit fully from the re-sources of the sea-bed.
129.	Turning now to co-operation among the developing countries, recent studies in this field show quite clearly how important and useful it is for the international community actively to foster this type of co-operation, which offers a new dimension in co-operation for development. In our opinion, the recommendations of the Working Group on Technical Co-operation between Developing Countries provide a very creative and promising framework. Upper Volta will spare no effort to see these recommendations implemented, thus making it possible to strengthen further the ties of co-operation among all countries, and in particular among the developing countries. We hope that the United Nations system will be able to adapt itself to this new requirement which is in the short- and long-term interest of all.
130.	The problems which beset our community and in particular its most vulnerable members cannot and must not cause us to lose hope. We have the necessary imagination and material resources: all that is needed is that we all arm ourselves with the indispensable political determination to solve these problems in order to advance resolutely towards the building of a moral and material world worthy of our generation. It was in this spirit that the United Nations was conceived: it is in this spirit that this session of the General Assembly must work for the dawning of a better world.
